Case 7:11-cr-00324-CS Document 427 Filed 12/11/20 Page 1of 3

UNITED STATES DISTRICT cour

 

-

 

SOUTHERN DISTRICT OF NEW YORK

 

UNITES STATES OF AMERICA

 

 

V. [ECR 329-7 fs)

DEG i 2020

CHAMBERS OF

inmate, or
 

Case 7:11-cr-00324-CS Document 427 Filed 12/11/20 Page 2 of 3

 

f ff f |
TL respecteally (LGUCZT AaAt You

[-—f

would fCCON fa ng forme j~ eettian.

 

 

 

especial: it4 Subm-ted <

 

 

aR

Steen fleaton 64955 —-O5
EC en ed LO a
PO. BOX (OD
(White Deer, 4 (TES F

ne

aN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 7:11-cr-00324-CS Document 427 Filed 12/11/20 Page 3 of 3

 

é
7
INMATE wcanmemaBen( HC Ye Ve GvON\ 647 8508 ARRISBURG PA 171
FEDERAL CORRECTIONAL COMPLEX-ALKENWOOD_/ Ot) Si
po. BOxX__fE0 © 7-DEC 2020 -PM1 Lb > cael

 

or

iN or ea Aenoralole Tudge Ca ay S41 eb
CHAMBERS OF ; U S COURTHOUSE eT
300 QUA R OPAS SIREE
WN He yas Y (OO |

 

4 eo i ~—oh 7 aL Cee HevdaofUDeg Appr tM al fecDLaflfespeafy Ayfleg fog ly deadile

 
